DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the object type" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 14, 22, 25, 27, 35, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan et al. (U.S. Pub No. 20130124020).
Regarding claim 1, Duggan et al. disclose a monitoring system for an aircraft ("autonomous collision avoidance systems for unmanned aerial vehicles, (See paragraph 0006), comprising:
a plurality of sensors for sensing an object external to the aircraft ("Detect and track module 104 includes sensors 110 and moving target detection and tracking module 112," para. [0006], see FIG. 1);
an aircraft control system having at least one processor configured to determine an escape envelope for the aircraft based on current operating conditions of the aircraft, the escape envelope defining possible paths that the aircraft may follow to avoid the object ("Auto avoidance module 106 also calculates various relative or navigational states of the object of collision with respect to UAV 102 and generates guidance maneuver commands for flight controls 114 to avoid the potential object of collision," paragraph 0017, see FIG. 1 - note, while a processor is not specified is must be a part of an auto system which calculates and controls; "avoid guidance 128 maneuvers UAV 102 by generating avoidance maneuver commands for flight controls 114 to avoid a collision and miss an approaching object by at least the predetermined miss distance," para. [0022]); and a sense and avoid element having at least one processor configured to receive first data indicative of the escape envelope from the aircraft control system and to receive second data indicative of an object sensed by the plurality of sensors, the at least 
Regarding claim 9, Duggan et al. further disclose memory for storing third data indicative of a route for the aircraft, wherein the at least one processor of the aircraft control system is configured to determine the escape envelope based on the third data ("The information determined and provided by track state estimator 120 is received by auto avoid monitor 122 to determine various parameters that forecast future collisions and received by auto avoid guidance 128 to develop guidance commands that divert the path of UAV 102 to avoid such a collision," para. [0021]; "the minimum miss distance or ZEM is used as an indicator to terminate the avoidance maneuver and return UAV 102 to its prior path," para. [0021] - note, while a memory is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).
Regarding claim 12, Duggan et al. further disclose wherein the at least one processor of the aircraft control system is configured to validate the path for avoiding the object based on updated operating conditions of the aircraft ("FIG. 4-1 illustrates a geodetic reference frame 400 that defines the lines of latitude and longitude I along the earth's surface. Geodetic latitude is the angle between the equatorial plane 402 and the normal to the surface of an ellipsoid. Geodetic longitude I is the angular rotation relative to the ECEF x-axis in the equatorial plane 402. Geodetic altitude h (not shown) is the elevation above the ellipsoid surface," para. [0025] - note, while a processor is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).
Regarding claim 14, Duggan et al. disclose a monitoring system for an aircraft ("autonomous collision avoidance systems for unmanned aerial vehicles," para. [0006]), comprising: a plurality of sensors for sensing an object external to the aircraft and providing sensor data indicative of the object ("Detect and track module 104 includes sensors 110 and moving target detection and tracking module 112," para. [0006], see FIG. 1); memory for storing data indicative of flight performance characteristics of the aircraft ("FIG. 4-1 illustrates a geodetic reference frame 400 that defines the lines of latitude and longitude I along the earth's surface. Geodetic latitude is the angle between the equatorial plane 402 and the normal to the surface of an ellipsoid. Geodetic longitude I is the angular rotation relative to the ECEF x-axis in the equatorial plane 402. Geodetic altitude h (not shown) is the elevation above the ellipsoid surface," para. [0025] - note, while a memory is not specifically shows, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6); at least one processor configured to select a path for avoiding the object based on the sensor data, the data indicative of the flight performance characteristics of the aircraft, and current operating conditions of the aircraft ("Auto avoidance module 106 also calculates various relative or navigational states of the object of collision with respect to UAV 102 and generates guidance maneuver commands for flight controls 114 to avoid the potential object of collision," para. [0017], see FIG. 1 - note, while a processor is not specified is must be a part of an auto system which calculates and controls; "avoid guidance 128 maneuvers UAV 102 by generating avoidance maneuver commands for flight controls 114 to avoid a collision and miss an approaching object by at least the predetermined miss distance," para. [0022]); and an aircraft controller configured to control a direction of the aircraft based on the selected path ("Auto avoid guidance 128 maneuvers UAV 102 by generating avoidance maneuver commands for flight controls 114 to avoid a collision and miss an approaching object by at least the predetermined miss distance," para. [0022]).
Regarding claim 22,  Duggan et al. further disclose wherein the memory is configured to store data indicative of a route for the aircraft, and wherein the at least one processor is configured to select the path based on the data indicative of the route ("The information determined and provided by track state estimator 120 is received by auto avoid monitor 122 to determine various parameters that forecast future collisions and received by auto avoid guidance 128 to develop guidance commands that divert the path of UAV 102 to avoid such a collision," para. [0021]; "the minimum miss distance or ZEM is used as an indicator to terminate the avoidance maneuver and return UAV 102 to its prior path," para. [0021] - note, while a memory is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).
Regarding claim 25, Duggan et al further disclose wherein the at least one processor is configured to validate the path for avoiding the object based on updated operating conditions of the aircraft ("FIG. 4-1 illustrates a geodetic reference frame 400 that defines the lines of latitude and longitude I along the earth's surface. Geodetic latitude is the angle between the equatorial plane 402 and the normal to the surface of an ellipsoid. Geodetic longitude I is the angular rotation relative to the ECEF x-axis in the equatorial plane 402. Geodetic altitude h (not shown) is the elevation above the ellipsoid surface," para. [0025] - note, while a processor is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).
Regarding claim 27, Duggan et al. disclose a method for use on an aircraft for sensing and avoiding objects ("autonomous collision avoidance systems for unmanned aerial vehicles," para. [0006]), comprising: sensing an object external to the aircraft with sensors on the aircraft ("Detect and track module 104 includes sensors 110 and moving target detection and tracking module 112," para. [0006], see FIG. 1); storing in memory data indicative of flight performance characteristics of the aircraft ("FIG. 4-1 illustrates a geodetic reference frame 400 that defines the lines of latitude and longitude I along the earth's surface. Geodetic latitude is the angle between the equatorial plane 402 and the normal to the surface of an ellipsoid. Geodetic longitude I is the angular rotation relative to the ECEF x-axis in the equatorial plane 402. Geodetic altitude h (not shown) is the elevation above the ellipsoid surface," para. [0025] - note, while a memory is not specifically shows, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6); sensing current operating conditions of the aircraft with sensors on the aircraft ("inertial navigation system provides information indicative of a position and a velocity of the unmanned aerial vehicle," para. [0006]);
selecting, with at least a first processor on the aircraft, a path for avoiding the object based on the sensing the object, the data indicative of the flight performance characteristics of the aircraft, and the sensing the current operating conditions ("Auto avoidance module 106 also calculates various relative or navigational states of the object of collision with respect to UAV 102 and generates guidance maneuver commands for flight controls 114 to avoid the potential object of collision," para. [0017], see FIG. 1 - note, while a processor is not specified is must be a part of an auto system which calculates and controls; "avoid guidance 128 maneuvers UAV 102 by generating avoidance maneuver commands for flight controls 114 to avoid a collision and miss an approaching object by at least the predetermined miss distance," para. [U022]); and controlling a direction of the aircraft based on the selected path ("Auto avoid guidance 128 maneuvers UAV 102 by generating avoidance maneuver commands for flight controls 114 to avoid a collision and miss an approaching object by at least the predetermined miss distance," para. [0022]).
Regarding claim 35, Duggan et al. further disclose storing, in the memory, data indicative of a route for the aircraft, wherein the selecting is based on the data indicative of the route ("The information determined and provided by track state estimator 120 is received by auto avoid monitor 122 to determine various parameters that forecast future collisions and received by auto avoid guidance 128 to develop guidance commands that divert the path of UAV 102 to avoid such a collision," para. [0021]; "the minimum miss distance or ZEM is used as an indicator to terminate the avoidance maneuver and return UAV 102 to its prior path,” para. [0021] -note, while a memory is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).
Regarding claim 38, Duggan et al. further disclose validating the path for avoiding the object based on updated operating conditions of the aircraft ("FIG. 4-1 illustrates a geodetic reference frame 400 that defines the lines of latitude and longitude I along the earth's surface. Geodetic latitude is the angle between the equatorial plane 402 and the normal to the surface of an ellipsoid. Geodetic longitude I is the angular rotation relative to the ECEF x-axis in the equatorial plane 402. Geodetic altitude h (not shown) is the elevation above the ellipsoid surface," para. [0025] - note, while a processor is not specifically shown, memory and processor are necessary for the automatic control of the aircraft and to carry out the routines in FIG. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10, 11, 16-19, 23, 24, 29-32, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (U.S. Pub No. 20130124020) in view of Huang et al. (WO 2016/179802).
Regarding claims 2, 16, 29, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but does not disclose wherein the at least one processor of the sense and avoid element is configured to receive information about the object from a second aircraft and to select the path for avoiding the object based on the information from the second aircraft. In an analogous art, Huang et al. disclose a monitoring system wherein the at least one processor of the sense and avoid element is configured to receive information about the object from a second aircraft and to select the path for avoiding the object based on the information from the second aircraft ("the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000," para. [0105], note movable object is a UAV, "processing unit 1104 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU))," para. [0108]; "the flight response measure (e.g., collision avoidance maneuver) may comprise altering a direction of the moving course of the movable object," para. [0053]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information from a second aircraft as taught by Huang et al. in the aircraft monitoring system and method of Duggan et al. to assist in differentiating objects and correcting the flight path or speed (See Huang et al. paragraph. [0053]).
Regarding claim 3, 17, and 30, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but does not disclose wherein the at least one processor of the sense and avoid element is configured to classify the object based on the second data, thereby determining an object type for the object, and wherein the at least one processor of the sense and avoid element is configured to select the path for avoiding the object based on the determined object type for the object.
In an analogous art, Huang et al. disclose a monitoring system wherein the at least one processor of the sense and avoid element is configured to classify the object based on the second data, thereby determining an object type for the object, and wherein the at least one processor of the sense and avoid element is configured to select the path for avoiding the object based on the determined object type for the object ("one or more processors are configured to differentiate the obstacle from different types of obstacles based on the heat signal," para. [0012]; "PIR sensors may be configured to selectively detect and recognize obstacles, such as human obstacles. For example, the PIR sensors may be able to differentiate certain obstacles from different types of obstacles based on a heat signal (e.g., infrared radiation) emitted by the obstacles," para. [0065]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information about the type of object as taught by Huang et al. in the aircraft monitoring system and method of Duggan et al. to assist in differentiating objects and correcting the flight path or speed (see Huang et al: para. [0053]).
Regarding claims 4, 18, and 31, Duggan et al. as modified by Huang et al. disclose the monitoring system of claims 3 and 17 and the method of claim 30, and Huang et al. disclose memory for storing third data indicative of flight performance characteristics for the object type, wherein the at least one processor of the sense and avoid element is configured to select the path for avoiding the object based on the third data ("one or more processors are configured to differentiate the obstacle from different types of obstacles based on the heat signal," para. [0012]; "data from the sensing module 1102 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1106," para. [0108; Huang et al]).
Regarding claim 5, Duggan et al. disclose the monitoring system of claim 1, but does not disclose memory for storing third data indicative of flight performance characteristics of the aircraft, wherein the at least one processor of the aircraft control system is configured to determine the escape envelope based on the third data.
	In an analogous art, Huang et al. disclose a monitoring system comprising memory for storing third data indicative of flight performance characteristics of the aircraft, wherein the at least one processor of the aircraft control system is configured to determine the escape envelope based on the third data ("The determination may be based on one or more factors such as a distance from the movable object to the obstacle (e.g., calculated in step 106), direction of movement of the movable object, speed of the movable object," para. [0052] - note, movable object is a VUA; "data from the sensing module 1102 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1106," para. [0108]; "The flight response measures may be as previously described herein (e.g., tracking a target, sending an alert or a warning signal, altering a flight path, etc)," para. [0057]; "the flight response measure (e.g., collision avoidance maneuver) may comprise altering a direction of the moving course of the movable object," para. [0053]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information indicative of flight performance characteristics as taught by Huang et al. in the aircraft monitoring system and method of Duggan et al. to assist in differentiating objects and correcting the flight path or speed (see Huang et al: para. [0053]).

Regarding claims 6, 19, and 32, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but do not disclose memory for storing third data indicative of a weight of at least one passenger or cargo on the aircraft, wherein the at least one processor of the aircraft control system is configured to determine the escape envelope based on the third data.

In an analogous art, Huang et al. disclose a monitoring system comprising memory for storing third data indicative of a weight of at least one passenger or cargo on the aircraft, wherein the at least one processor of the aircraft control system is configured to determine the escape envelope based on the third data ("the movable object can be configured to carry a load. The load can include one or more of passengers, cargo, equipment, instruments, and the like," para. [0089]; see para. [0082] for table of weight distribution; "the flight response measure (e.g., collision avoidance maneuver) may comprise altering a direction of the moving course of the movable object," para. [0053]; "data from the sensing module 1102 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1106," para. [0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information indicative of a weight of at least one passenger or cargo on the aircraft as taught by Huang et al. in the aircraft monitoring system and method of Duggan et al. to assist in differentiating objects and correcting the flight path or speed (see Huang et al. para. [0053]).

Regarding claims 10, 23, 36, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but do not disclose wherein the at one processor of the aircraft control system is configured to determine the escape envelope based on weather data indicative of weather in a vicinity of the aircraft.
	In an analogous art, Huang et al. disclose a monitoring system wherein the at one processor of the aircraft control system is configured to determine the escape envelope based on weather data indicative of weather in a vicinity of the aircraft ("the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like," para. [0102]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information indicative of the weather around the aircraft as taught by Huang et al. in the aircraft monitoring system and method of Duggan et al. to assist in differentiating objects and correcting the flight path or speed (see Huang et al. para. [0053]).
Regarding claims 11, 24, and 37, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but do not disclose wherein the at least one processor of the aircraft control system is configured to determine whether a passenger is on the aircraft and to determine the escape envelope based on whether a passenger is determined to be on the aircraft.
	In an analogous art, Huang et al. disclose a monitoring system wherein the at least one processor of the aircraft control system is configured to determine whether a passenger is on the aircraft and to determine the escape envelope based on whether a passenger is determined to be on the aircraft ("the movable object can be configured to carry a load. The load can include one or more of passengers, cargo, equipment, instruments, and the like," para. [0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include information indicative of at least one passenger on the aircraft as taught by Huang et al. in the aircraft monitoring system and method of L3 to assist in differentiating objects and correcting the flight path or speed (see Huang et al. para. [0053]).


Claims 7, 20, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (U.S. Pub No. 20130124020) in view of Bouchet et al. (U.S. Pub No. 20090076728).
Regarding claims 7, 20, and 33, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but does not disclose wherein the at least one processor of the aircraft control system is configured to determine when a component of the aircraft has failed and to determine the escape envelope based on a sensed failure of the component. In a related art, Bouchet discloses wherein the at least one processor of the aircraft control system is configured to determine when a component of the aircraft has failed and to determine the escape envelope based on a sensed failure of the component ("in case of failure of an engine, the slope of the aircraft is deduced from a minimum slope representative of normal operation (failure-free) of all the engines of the aircraft and to which is applied a deduction dependent on said nominal failure," para. [0033]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to detect if a component, such as an engine, failed as taught by Bouchet in the system and method of Huang et al. to change the slope of the flight path to accommodate the failed component, and thus, continue to fly safely (see Bouchet: para. [0033]).

Claims 8, 21, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (U.S. Pub No. 20130124020) in view of Claridge et al. (U.S. Pub No. 20160376004).
Regarding claims 8, 21, and 34, Duggan et al. disclose the monitoring system of claims 1 and 14 and the method of claim 27, but do not disclose wherein the at least one processor of the aircraft control system is configured to determine a value indicative of an amount of power remaining for a battery of the aircraft and to determine the escape envelope based on the value. Claridge et al. disclose wherein the at least one processor of the aircraft control system is configured to determine a value indicative of an amount of power remaining for a battery of the aircraft and to determine the escape envelope based on the value ("The return-to-base function may monitor battery life and determine when the drone must deviate from a flight path when necessary to ensure battery life enough to complete the flight," para. [0027]). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to detect the remaining batter power as taught by Claridge et al. in the system and method of Duggan et al. to determine if the aircraft must deviate from the original flight path and return to base to recharge (see Claridge et al.: para. [0027]).

Allowable Subject Matter
Claims 13, 15, 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the at least one processor of the sense and avoid element includes a plurality of processors, wherein each of the plurality of processors is configured to select a respective path for avoiding the object based on the escape envelope, wherein the sense and avoid element has a safety processor operating at a processing speed lower than processing speeds for the plurality of processors, and wherein the safety processor is configured to select a path for avoiding the object based on the paths for avoiding the object selected by the plurality of processors. 
Nor does the prior art of record disclose wherein the at least one processor comprises a first processor, wherein the monitoring system further comprises a second processor configured to determine an escape envelope for the aircraft based on the current operating conditions of the aircraft and the data indicative of the flight performance characteristics of the aircraft, wherein the escape envelope defines possible paths that the aircraft may follow to avoid the object, and wherein the first processor is configured to select the path for avoiding the object based on the escape envelope.    	Nor does the prior art disclose wherein the at least one processor includes a plurality of processors, wherein each of the plurality of processors is configured to select a respective path for avoiding the object based on the sensor data, the data indicative of the flight performance characteristics of the aircraft, and the current operating conditions of the aircraft, wherein the monitoring system further comprises a safety processor operating at a processing speed lower than processing speeds for the plurality of processors, and wherein the safety processor is configured to select a path for avoiding the object based on the paths for avoiding the object selected by the plurality of processors.  
Nor does the prior art disclose determining, with at least a second processor on the aircraft, an escape envelope for the aircraft based on the sensing the current operating conditions of the aircraft and the data indicative of the flight performance characteristics of the aircraft, wherein the escape envelope defines - 32 -WO 2018/208784PCT/US2018/031610 possible paths that the aircraft may follow to avoid the object, and wherein the selecting is based on the escape envelope.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/               Primary Examiner, Art Unit 3661